Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 5-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200351801 A1 to Jeon; Hyoungsuk et al.

Re: Claim(s) 1
Jeon discloses a method in a communication device for granting or gaining access to a communication channel (0359 and Figs. 12 and 16), 
the method comprising: communicating, by processing hardware, an indication of which type of a random access channel (RACH) procedure, in a set including a two-step RACH procedure of a first type and a two-step RACH procedure of a second type, a user equipment (UE) is to perform, the indication transmitted from a base station to the UE via a radio interface (a base station may transmit, to a wireless device, one or more messages indicating random access parameters of a four-step random access procedure in FIG. 12 and/or a two-step random access procedure in FIG. 16 … the one or more messages may be broadcast RRC message, wireless device specific RRC message, and/or combination thereof … for a contention based (four-step and/or a two-step) random access procedure, a wireless device may receive, from a base station, at least RACH-ConfigCommon and RACH-ConfigGeneric … for a contention free (four-step and/or a two-step) random access procedure, a wireless device may receive, from a base station, at least RACH-ConfigDedicated.  The Examiner notes that this would mean that the parameters as disclosed would indicate to the wireless devices whether to perform any combination of the following four procedures: 4-Step CFRA, 4-Step CBRA, 2-Step CFRA, and 2-Step CBRA); 
and performing, by the processing hardware, a RACH procedure of the indicated type to grant or gain access of the UE to the communication channel (Figs. 12 and 16).

Re: Claim(s) 2
Jeon discloses wherein the two-step RACH procedure of the first type is a contention-based procedure, and the two-step RACH procedure of the second type is a contention-free procedure (0359 – as analyzed in the rejection of claim 1)

Re: Claim(s) 3
Jeon discloses wherein the set further includes a four-step RACH procedure (0359 – as analyzed in the rejection of claim 1)

Re: Claim(s) 4
Jeon discloses wherein communicating the indication includes: communicating, by the processing hardware, a random access preamble index with a dedicated value to indicate selection of the two-step RACH procedure of the first type (0297 - a UE may receive, from a base station, a random access preamble index via PDCCH or RRC for a contention free random access procedure.  0399 - a wireless device may perform a contention based random access procedure and/or a contention free random access procedure … a base station may indicate a contention free random access procedure by transmitting a RACH configuration with a dedicated preamble index).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415